DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election without traverse of claims 20-25 in the reply filed on 07/15/2022 is acknowledged.
Claims 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.

Response to Arguments
Applicant’s arguments, see page 5 paragraph 4, filed 07/15/2022, with respect to claims 20-25 have been fully considered and are persuasive.  The rejections under 35 U.S.C. §112(b) of 03/16/2022 has been withdrawn. 
Applicant's remaining arguments filed 07/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Ren teaches a change in the amount of lamella openings rather than the claimed “variable geometry” (pg 6 lines 11-24).  The Examiner respectfully disagrees. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111. Applicant states that “[t]he geometry of the lamella opening can essentially refer to the cross sectional geometry (cross sectional shape and/or cross sectional expansion) of the opening” (see para 0012 of Applicant’s published specification). The term “expansion” indicates that the “variable geometry” also includes differently sized openings within the same lamella. As such, while Ren does also teach changing the number of lamella openings within a lamella, Ren also teaches the use of variable geometry, e.g. differently sized, lamella openings within a single lamella (Figs. 3 and 4). 

Drawings
Figures 1-3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Applicant’s published specification paragraph 0034-0036).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz (US20060240134) in view of Ren (Topology and Shape Optimization Design in Cooling System of Vacuum Calibrator for Plastic Profile Extrusion).
In reference to claims 20, 21, and 22:
Stieglitz discloses a lamella block for a calibrating device for calibrating an extruded profile (para 0023), wherein the lamella block comprises a lamella structure, which has a plurality of lamellae that are spaced apart from each other by grooves and arranged in the longitudinal direction of the lamella block(Fig. 5), characterized in that at least several of the lamellae are provided with lamella openings(Fig. 6). 
Stieglitz does not disclose wherein at least one lamella opening is with a prescribed, variable geometry , wherein the geometry of lamella openings varies with respect to one another within one lamella of said at least several of the lamellae (claim 20), wherein the geometry of the lamella openings of sequential lamellae varies (claim 21), wherein the lamella openings of sequential lamellae are arranged offset relative to each other (claim 22). However, this is obvious in view of Ren. Ren teaches a simultaneous shape and topology optimization design for a cooling system in a calibrator (abstract). Ren further teaches wherein the size, e.g. shape, of the cooling channels can be individually changed in order to improve cooling effects compared to the standard location and size (pg 4 col 2 ln 2-7; Figs. 3-4 showing that the geometry, e.g. size, of lamella openings varies within a single lamella). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the lamella block of Stieglitz with the variable geometry openings of Ren in order to improve cooling effects.

In reference to claim 23:
In addition to the discussion of claim 20, above, Stieglitz further discloses wherein the lamella block further has a carrier structure on which the lamellae of the lamella structure are fastened (Figs. 5 and 6).

In reference to claim 24:
In addition to the discussion of claim 20, above, modified Stieglitz does not teach wherein the lamella block is integrally designed. However, the use of a one piece construction wo9uld be merely a matter of obvious design choice to a person having ordinary skill in the art. See MPEP 2144.04(V)(B).

In reference to claim 25:
Modified Stieglitz does not teach wherein the lamella block further has a carrier structure on which the lamellae of the lamella structure are fastened. However, as claim 20, from which claim 25 depends, is directed toward a product this is interpreted as a product-by-process claim. For product-by-process claims the determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113(I). As discussed above, in reference to claim 20, the structure of the product is obvious in view of the prior art and the method of manufacture does not impart patentable weight.

Alternatively, Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz and Ren as applied to claim 20, above, and further in view of Bikas (Additive manufacturing methods and modelling approaches: a critical review).
In addition to the discussion of claim 1, above, modified Stieglitz does not teach wherein the lamella block is manufactured by means of 3D printing or by means of an additive manufacturing process. However, this is taught by Bikas. Bikas teaches additive manufacturing methods and modelling approaches (title). Bikas further teaches that additive manufacturing can deliver parts with very intricate and complex geometries with a minimum need for post-processing while creating near-zero waste. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize additive manufacturing to create lamella block because additive manufacturing allows for complex geometries, minimal post-processing, and near-zero waste.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745
                                                                                                                                                                                                        /MATTHEW J DANIELS/Primary Examiner, Art Unit 1742